                                              Case 5:20-cv-01378-BLF Document 29 Filed 06/29/20 Page 1 of 4




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     LEIR FUNK,                                         Case No. 20-cv-01378-BLF
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF'S
                                   9               v.                                       REQUEST FOR ATTORNEY'S FEES
                                                                                            AND COSTS
                                  10     BANK OF HAWAII, et al.,
                                                                                            [Re: ECF 28]
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Before the court is Plaintiff Leire Funk’s Request for Attorney’s Fees and Costs at ECF 11.

                                  14   For the reasons stated below, Plaintiff’s Request for Attorney’s Fees is GRANTED.

                                  15     I.     BACKGROUND
                                  16            Plaintiff Leire Funk brings this action against Bank of Hawai’i (“BOH”) and MTGLQ

                                  17   Investors, L.P. (“MTGLQ”) (together “Defendants”) alleging unlawful conduct related to

                                  18   Defendants’ foreclosure of Plaintiff’s real property. Exh. A to Am. Notice of Removal (“Compl.”),

                                  19   ECF 16. On February 24, 2020, BOH removed this action from California state court based on

                                  20   diversity jurisdiction. See ECF 1. On March 3, 2020, Plaintiff filed a motion for remand challenging

                                  21   BOH’s basis for establishing diversity jurisdiction and requested attorney’s fees related to the

                                  22   motion for remand from BOH. Mot. for Remand and Request for Attorney’s Fees and Costs

                                  23   (“Mot.”), ECF 11. On March 9, 2020, BOH filed a notice of errata regarding its notice of removal

                                  24   and an amended notice of removal. ECF 13; ECF 15. On the same day, MTGLQ filed its notice of

                                  25   appearance, consented to removal, and clarified its citizenship. ECF 12; 14. On March 24, 2020,

                                  26   Plaintiff filed a reply. ECF 24. On May 14, 2020, the Court granted Plaintiff’s motion for remand

                                  27   and request for attorney’s fees against BOH. ECF 26. The Court allowed Plaintiff to file a

                                  28   declaration setting out her requested fees. Id. at 12. On May 27, 2020, Plaintiff filed a declaration
                                              Case 5:20-cv-01378-BLF Document 29 Filed 06/29/20 Page 2 of 4




                                   1   setting out the attorney’s fees with regard to the motion for remand. Decl. of Brenna Wood

                                   2   Fitzpatrick (“Fitzpatrick Decl.”), ECF 28. The time for BOH to respond to Plaintiff’s declaration

                                   3   has passed without any response.

                                   4    II.     ATTORNEYS’ FEES
                                   5            In calculating awards for attorneys’ fees, courts apply the “lodestar” method to the facts of

                                   6   each case. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008); see also Hensley

                                   7   v. Eckerhart, 461 U.S. 424, 429 (1983). The lodestar amount is presumptively reasonable. See

                                   8   Vogel v. Harbor Plaza Center, LLC, 893 F.3d 1152, 1161 (9th Cir. 2018). “The ‘lodestar’ is

                                   9   calculated by multiplying the number of hours the prevailing party reasonably expended on the

                                  10   litigation by a reasonable hourly rate.” Morales v. City of San Rafael, 96 F.3d 359, 363 (9th Cir.

                                  11   1996), opinion amended on denial of reh’g, 108 F.3d 981 (9th Cir. 1997). Once calculated, the

                                  12   lodestar amount may be further adjusted based on other factors not already subsumed in the initial
Northern District of California
 United States District Court




                                  13   lodestar calculation. Morales, 96 F.3d at 363–64, 363 nn.3–4 (identifying factors) (citing Kerr v.

                                  14   Screen Guild Extras, Inc., 526 F.2d 67, 70 (9th Cir. 1975), abrogated on other grounds by City of

                                  15   Burlington v. Dague, 505 U.S. 557 (1992)).

                                  16            Here, Plaintiff seeks to recover $2,655.00 billed by one attorney, Brenna Wood Fitzpatrick

                                  17   (“Fitzpatrick”). Fitzpatrick Decl. ¶ 5. Fitzpatrick is two years out of law school. Id. ¶ 2. She bills

                                  18   at $295.00 per hour. Id. Fitzpatrick spent 9 hours working on matters related to the motion for

                                  19   remand. Id. ¶ 3.

                                  20            As explained below, the Court finds that both the hourly rate and number of hours spent are

                                  21   reasonable and therefore GRANTS Plaintiff’s request for attorney’s fees.

                                  22            A.   Reasonableness of Rates
                                  23            When determining an attorney’s reasonable hourly rate, courts weigh the “experience, skill,

                                  24   and reputation of the attorney requesting fees,” and compare the requested rates to prevailing market

                                  25   rates of the relevant community. Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210–11 (9th

                                  26   Cir. 1986), op. am. on denial of reh’g, 808 F.2d 1373 (9th Cir. 1987); see also Blum v. Stenson, 465

                                  27   U.S. 886, 895 n.11 (1984). The relevant community is typically the forum in which the district court

                                  28   sits. Camacho, 523 F.3d at 979. To determine the prevailing market rate, courts may rely on
                                                                                          2
                                           Case 5:20-cv-01378-BLF Document 29 Filed 06/29/20 Page 3 of 4




                                   1   attorney affidavits as well as “decisions by other courts awarding similar rates for work in the same

                                   2   geographical area by attorneys with comparable levels of experience.” Trujillo v. Orozco, No. 5:17-

                                   3   cv-00566-EJD, 2018 WL 1142311, at *2 (N.D. Cal. Mar. 2, 2018); see also United Steelworkers of

                                   4   Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990).

                                   5          Here, the relevant community is the Northern District of California. Plaintiff submitted a

                                   6   detailed itemization of attorney’s fees. Fitzpatrick Decl. Exh. A. Fitzpatrick charged an hourly rate

                                   7   of $295 per hour. Fitzpatrick Decl. ¶ 5. Fitzpatrick states that an attorney at her level of experience

                                   8   at her firm charges at $372.00 per hour, and her rate, $295 per hour, is reasonable. Id. ¶ 2.

                                   9          The Court agrees. In examining rates for similar work (business and commercial litigation)

                                  10   and experience (associate), courts in the Northern District have found rates in a similar range to be

                                  11   reasonable. See, e.g., Superior Consulting Servs., Inc. v. Steeves-Kiss, No. 17-cv-06059-EMC, 2018

                                  12   WL 2183295, at *5 (N.D. Cal. May 11, 2018) (“[D]istrict courts in Northern California have found
Northern District of California
 United States District Court




                                  13   that rates of $300–$490 per hour for associates are reasonable.”); Gutierrez v. Wells Fargo Bank,

                                  14   N.A., No. C 07-05923 WHA, 2015 WL 2438274, at *5 (N.D. Cal. May 21, 2015) (finding

                                  15   reasonable rates for Bay Area attorneys of $300–$490 for associates); Prison Legal News v.

                                  16   Schwarzenegger, 608 F.3d 446, 455 (9th Cir. 2010) (finding no abuse of discretion in awarding fees

                                  17   at a 2008 hourly rates of $340 for a fifth-year associate).

                                  18          Thus, the Court finds that the attorney’s rate fall within the range determined reasonable

                                  19   given the prevailing market in the Northern District of California and the attorney’s skills and

                                  20   experience.

                                  21          B.     Reasonableness of Hours
                                  22          The Court next considers the reasonableness of the hours expended. A court cannot

                                  23   “uncritically” accept a party’s representations; rather, it must assess the reasonableness of the hours

                                  24   requested. Sealy, Inc. v. Easy Living, Inc., 743 F.2d 1378, 1385 (9th Cir. 1984). In making this

                                  25   determination, the Court can reduce hours when documentation is inadequate, or when the requested

                                  26   hours are redundant, excessive, or unnecessary. Hensley, 461 U.S. at 433–34. The moving party

                                  27   bears the burden of providing relevant documentation.           Id. at 433.     Upon examining the

                                  28   documentation, the court should then exclude from the initial lodestar calculation any hours that are
                                                                                          3
                                              Case 5:20-cv-01378-BLF Document 29 Filed 06/29/20 Page 4 of 4




                                   1   not reasonably expended. Id. at 434.

                                   2            Here, from February 25, 2020, through March 24, 2020, Fitzpatrick expended 9 hours on

                                   3   preparing the motion for remand and related submissions. Fitzpatrick Decl. Exh. B. The Court has

                                   4   reviewed Fitzpatrick’s billed hours on various tasks associated with the motion for remand and the

                                   5   supporting reply. The 10-page motion for remand is thorough and clear, explicitly laying out why

                                   6   BOH failed to carry its burden of establishing the basis for removal. See Mot. The 6-page reply

                                   7   also properly addressed the issues raised in the opposition and further explained why BOH has failed

                                   8   to establish diversity jurisdiction of this Court. See Reply in Supp. of Mot., ECF 24. Fitzpatrick’s

                                   9   9 hours are reasonable under the circumstances.

                                  10            In sum, the Court finds that the work was billed at a reasonable rate and was performed

                                  11   within reasonable time. Thus, this Court GRANTS the requested attorney’s fees.

                                  12   III.     ORDER
Northern District of California
 United States District Court




                                  13            For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff shall recover attorney’s

                                  14   fees in the amount of $2,655.00 requested in ECF 28.

                                  15

                                  16            IT IS SO ORDERED.

                                  17

                                  18   Dated: June 29, 2020

                                  19                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
